Johnson, Judge:
This is an appeal for reappraisement of certain electrical equipment, exported from Denmark on or about March 6, 1954. The merchandise was appraised as entered on July 8, 1954, and this appeal was filed on September 8, 1954.
When this case was called for trial, there was no appearance on the part of the plaintiff and counsel for the Government moved to dismiss it on the ground that the appeal was untimely. Counsel pointed out that the appeal was filed more than 30 days after appraisement, and, since there had been no advance in value, that there was no reason *528to send a notice of appraisement and none was sent. Counsel also stated that there was an increase in the amount of duties, due by reason of an error in computation made on the entry; that, in computing the applicable rate of 17% per centum ad valorem upon the entered and appraised value, the entrant had computed it as $411.90, whereas the correct computation was $480.55. The official papers herein support these statements.
While an appeal for reappraisement will lie eyen in cases where the collector is not required to give notice of appraisement, such appeal must be taken within 30 days after the date of appraisement. Crittall, Inc. v. United States, 29 Cust. Ct. 524, Reap. Dec. 8189. Since the appeal herein was not taken within that period, it is untimely and must be dismissed. Judgment will be rendered accordingly.